Exhibit 10.44
OPTION AGREEMENT
UNDER THE
CATALENT, INC.
2018 OMNIBUS INCENTIVE PLAN
Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Agreement”) and the Plan (as defined below), Catalent,
Inc. (the “Company”) and the Participant agree as follows.
1.Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement shall have the meaning set forth in the Plan or the Grant Notice, as
applicable.
(a) Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.
(b) Period of Service. The term “Period of Service” means the continuous period
of the Participant’s Employment up to the Termination Date, and also includes
any prior period of Employment separated by: (i) any break in Employment as a
result of a leave of absence authorized by the Company or by law; and (ii) any
break in Employment not authorized by the Company or by law lasting twelve (12)
months or less.
(c) Plan. The term “Plan” means the 2018 Omnibus Incentive Plan, as in effect
from time to time.
(d) Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
means the Participant’s breach of any of the Restrictive Covenants set forth in
Section 9 of this Agreement or any covenant regarding confidentiality,
competitive activity, solicitation of the Company’s or any of its Affiliates’ or
Subsidiaries’ vendors, suppliers, customers or employees or any similar
provision applicable to or agreed to by the Participant, all to the extent
permitted by law.
(e) Retirement. The term “Retirement” means a Termination (other than a
Termination when grounds existed for a Termination for Cause at the time
thereof) initiated by the Participant that occurs on or after the date on which
the sum of the Participant’s age and Period of Service (calculated in months)
equals sixty-five (65) years, so long as the Participant is at least fifty-five
(55) years old and provides at least six (6) months’ notice of his or her
intention to retire.
(f) Termination Date. The term “Termination Date” means the date upon which the
Participant incurs a Termination for any reason.
(g) Unvested Portion. The term “Unvested Portion” means, at any time, the
portion of the Option which is then unvested in accordance with the Grant Notice
and this Agreement.
(h) Vested Portion: The term “Vested Portion” means, at any time, the portion of
the Option which has become and remains vested in accordance with the Grant
Notice and this Agreement.
2.Grant of Option. Subject to the terms and conditions set forth in this
Agreement, the Grant Notice and the Plan, for good and valuable consideration,
the Company hereby grants to the Participant the right and option to purchase,
all or any part of the aggregate number of shares of Common Stock subject to the
Option provided in the Grant Notice, at an Exercise Price per share as provided
in the Grant Notice.
3.Vesting. Subject to the terms and conditions contained in this Agreement, the
Grant Notice, and the Plan, the Option shall vest as provided in the Grant
Notice.



--------------------------------------------------------------------------------

4.Treatment on Termination.
(a) Subject to clauses (b) – (d) below, if the Participant incurs a Termination,
the Participant shall forfeit the Unvested Portion of the Option to the Company
for no consideration as of the Termination Date and the Vested Portion of the
Option shall remain exercisable for the period set forth in Section 5.
(b) Death. If the Participant incurs a Termination due to death, the Option
shall, to the extent not then vested or previously forfeited or cancelled,
become fully vested and exercisable.
(c) Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, the Option shall, to the extent not then vested or
previously forfeited or cancelled, continue to vest as provided in the Grant
Notice as if the Participant had continued Employment through each applicable
anniversary of the Date of Grant, subject to the Participant’s compliance with
the restrictive covenants set forth in Section 9 and the Participant’s
execution, delivery and non-revocation of a waiver and release of claims in
favor of the Company and its Affiliates and Subsidiaries in a form prescribed by
the Company on or prior to the 60th day following the Termination Date.
(d) Change in Control. In the event of a Change in Control, to the extent the
acquiring or successor entity does assume, continue or substitute for the
Option, if the Participant incurs a Termination by the Service Recipient without
Cause (other than due to death or Disability/Retirement) during the period
commencing on the date of the consummation of a Change in Control and ending on
the date that is eighteen (18) months following the consummation of such Change
in Control, the Option shall, to the extent not then vested or previously
forfeited or cancelled, become fully vested and exercisable.
5.Exercise of Options. Subject to the provisions of the Plan and this Agreement,
the Participant may exercise all or any part of the Vested Portion of the Option
at any time prior to the Option Period Expiration Date. Notwithstanding the
foregoing, if the Participant incurs a Termination prior to the Option Period
Expiration Date, the Vested Portion of the Option shall remain exercisable for
the period set forth below.
(a) Death. If the Participant incurs a Termination due to death, the Participant
may exercise the Vested Portion of the Option for a period ending on the earlier
of (A) the first anniversary of the Termination Date and (B) the Option Period
Expiration Date.
(b) Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, the Participant may exercise the Vested Portion of the
Option for a period ending on the earlier of (A) the first anniversary of the
Termination Date and (B) the Option Period Expiration Date and for any portion
of the Option that becomes vested after the Termination Date pursuant to Section
4(b) above, the earlier of (I) the first anniversary of the date on which such
portion of the Option vests and (II) the Option Period Expiration Date.
(c) Termination for Cause. If the Participant incurs a Termination by the
Service Recipient for Cause, the Vested Portion of the Option shall immediately
terminate in full and cease to be exercisable.
(d) Other Terminations. If the Participant incurs a Termination for any other
reason not covered by clauses (a) through (c) above, the Participant may
exercise the Vested Portion of the Option for a period ending on the earlier of
(A) the 90th day following the Termination Date and (B) the Option Period
Expiration Date.
-2-

--------------------------------------------------------------------------------

6.Method of Exercising Option. All or any portion of the Vested Portion of the
Option may be exercised by the delivery of notice of the number of shares
subject to the Option that are being exercised accompanied by payment in full of
the Exercise Price applicable to the portion of the Option so exercised. Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company’s General Counsel; or (y) to a third-party plan
administrator as may be arranged for by the Company or the Committee from time
to time for purposes of the administration of outstanding Options under the
Plan, in the case of either (x) or (y), as communicated to the Participant by
the Company from time to time. Payment of the aggregate Exercise Price may be
made using any of the methods described in Section 7(d)(i) or (ii) of the Plan;
provided, that the Participant shall obtain written consent from the Committee
prior to the use of the method described in Sections 7(d)(ii)(A) of the Plan.
7.Issuance of Shares. If the Participant elects to exercise all or any portion
of the Option, then, as promptly as practical after receipt of such notification
and full payment of the Exercise Price and any required withholding or any other
applicable taxes, the Company shall issue or transfer to the Participant the
number of shares with respect to which the Option has been so exercised, and
shall either (a) deliver to the Participant a certificate or certificates
therefor, registered in the Participant’s name or (b) credit such shares to the
Participant’s account at the third-party plan administrator.
8.Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a Termination that grounds existed for
Cause at the time thereof, then the Participant shall be required, in addition
to any other remedy available (on a non-exclusive basis), to pay to the Company,
within ten (10) business days of the Company’s request to the Participant
therefor, an amount equal to the excess, if any, of (a) the aggregate after-tax
proceeds (taking into account all amounts of tax that would be recoverable upon
a claim of loss for payment of such proceeds in the year of repayment) the
Participant received upon the sale or other disposition of, or distributions in
respect of, all or any portion of the Option and any shares of Common Stock
acquired in respect thereof over (b) the aggregate Cost (if any) of such shares.
For purposes of this Agreement, “Cost” means, in respect of any share, the
amount paid by the Participant for the share (excluding, for the avoidance of
doubt, any withholding or other applicable taxes), as proportionately adjusted
for corporate transactions and other recapitalizations and less the amount of
any dividends or distributions made with respect to the share; provided that
Cost may not be less than zero. Any reference in this Agreement to grounds
existing for a Termination for Cause shall be determined without regard to any
notice period, cure period, or other procedural delay or event required prior to
finding of or termination with, Cause. The Option and all proceeds thereof shall
be subject to the Company’s Clawback Policy (to comply with applicable laws or
with the Company’s Corporate Governance Guidelines or other similar
requirements), as in effect from time to time, to the extent the Participant is
a director or “officer” as defined in Rule 16a-1(f) promulgated under the
Exchange Act.
9.Restrictive Covenants.
(a) To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non-interference, or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 9 shall not apply.
(b) Competitive Activity. To the extent a Participant (i) lives in a
jurisdiction where restrictive covenants are void as against public policy or
(ii) has a business title below the level of “director” and receives base
compensation of less than $100,000 (or its local currency equivalent) per
-3-

--------------------------------------------------------------------------------

year, Section 9(b) of this Agreement shall be considered deleted from and
therefore not part of this Agreement.
(i) The Participant shall be deemed to have engaged in “Competitive Activity”
if, during the period commencing on the Date of Grant and ending on the date
that is 12 months after the Termination Date (the “Restricted Activity Period”),
the Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:
(I) During the Restricted Activity Period, the Participant will not, whether on
the Participant’s own behalf or on behalf of or in conjunction with any
individual person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly, solicit or assist in soliciting in competition with the
Company or any of its Subsidiaries or Affiliates, the business of any client or
prospective client:
(1) with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries or Affiliates during the one-year period
preceding the Termination Date;
(2) with whom employees reporting to the Participant have had personal contact
or dealings on behalf of the Company or any of its Subsidiaries or Affiliates
during the one-year period preceding the Termination Date; or
(3) for whom the Participant had direct or indirect responsibility during the
one-year period preceding the Termination Date.
(II) During the Restricted Activity Period, the Participant will not directly or
indirectly:
(1) engage in any business that competes with the business of the Company or any
of its Subsidiaries or Affiliates, including, but not limited to, providing
formulation/dose form technologies and/or contract services to pharmaceutical,
biotechnology, over-the-counter and vitamins/minerals/‌supplements companies
related to pre-clinical and clinical development, formulation,
analysis, manufacturing and/or packaging and any other technology, product  or
service of the type developed, manufactured or sold by the Company or any of its
Subsidiaries or Affiliates (including, without limitation, any other business
that the Company or any of its Subsidiaries or Affiliates have plans to engage
in as of the Termination Date) in any geographical area where the Company or any
of its Subsidiaries or Affiliates conducts business (a “Competitive Business”);
(2) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;
(3) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

-4-

--------------------------------------------------------------------------------

(4) interfere with, or attempt to interfere with, any business relationship
(whether formed before, on or after the Date of Grant) between the Company or
any of its Subsidiaries or Affiliates and any customer, client, supplier, or
investor of the Company or any of its Subsidiaries or Affiliates.
Notwithstanding anything to the contrary in this Agreement, the Participant may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in any Competitive Business that are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Participant (i)
is not a controlling person of, or a member of a group that controls, such
Person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person. Any such qualifying ownership shall not be deemed to
be engaging in Competitive Activity or a Restrictive Covenant Violation for
purposes of this Agreement.
(III) During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly:
(1) solicit or encourage any employee of the Company or any of its Subsidiaries
or Affiliates to leave such Employment; or
(2) hire any such employee who was employed by the Company or any of its
Subsidiaries or Affiliates as of the Termination Date or who left such
employment coincident with, or within six (6) months prior to or after, the
Termination Date; provided, however, that this restriction shall cease to apply
to any employee who has not been employed by the Company or any of its
Subsidiaries or Affiliates for at least six (6) months.
(IV) During the Restricted Activity Period, the Participant will not, directly
or indirectly, solicit or encourage to cease to work with the Company or any of
its Subsidiaries or Affiliates any consultant then under contract with the
Company or any of its Subsidiaries or Affiliates.
(ii) It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 9(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained in this Section 9(b).
(c) Confidentiality.
(i) The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisors who
are bound by confidentiality obligations), any non-public, proprietary or
-5-

--------------------------------------------------------------------------------

confidential information (including, without limitation, trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, and government
and regulatory activities and approvals) concerning the past, current, or future
business, activities, and operations of the Company, its Affiliates or
Subsidiaries, and/or any third party that has disclosed or provided any of same
to the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.
(ii) Notwithstanding anything to the contrary in Section 9(c)(i), “Confidential
Information” shall not include any information that (w) is or becomes generally
available to the public other than as a result of a breach of this Section 9(c);
(x) is already known by the recipient of the disclosed information at the time
of disclosure as evidenced by the recipient’s written records, (y) becomes
available to the recipient of the disclosed information on a non-confidential
basis from a source that is entitled to disclose it on a non-confidential basis,
or (z) was or is independently developed by or for the recipient of the
information without reference to Confidential Information, as evidenced by the
recipient’s written records.
(iii) Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Agreement (unless this Agreement
shall be publicly available as a result of a regulatory filing made by the
Company or one of its Affiliates or Subsidiaries); provided, that the
Participant may disclose to any prospective future employer the provisions of
Section 9 of this Agreement provided such prospective future employer agrees to
maintain the confidentiality of such terms.
(iv) Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property
(including, without limitation, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) owned or
used by the Company, its Affiliates or Subsidiaries, (y) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in the Participant’s possession or
control (including any of the foregoing stored or located in the Participant’s
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of the
Company or one of its Affiliates or Subsidiaries, except that the Participant
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information, and (z) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which the Participant is or becomes aware.
(v) Notwithstanding the foregoing, pursuant to 18 U.S.C. § 1833(b), the parties
to this Agreement have the right to disclose in confidence trade secrets to
federal, state, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. The parties
to this Agreement also have the right to disclose trade secrets in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal and protected from public disclosure. 18 U.S.C. § 1833(b) states: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that—(A) is made—(i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed
-6-

--------------------------------------------------------------------------------

in a lawsuit or other proceeding, if such filing is made under seal.” Nothing in
this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets where such disclosure is expressly
allowed by 18 U.S.C. § 1833(b).
(d) Equitable Relief. Notwithstanding the remedies set forth in Section 8 above
and notwithstanding any other remedy that would otherwise be available to the
Company at law or in equity, the Company and the Participant agree and
acknowledge that if an actual or threatened Restrictive Covenant Violation
occurs, the Company will be entitled to an injunction and/or other equitable
relief restraining the Participant from the Restrictive Covenant Violation
without the necessity of posting a bond or proving actual damages.
10. Non-Transferability. The Option is not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the Plan.
Whenever the word “Participant” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to
executors, the administrators or the person or persons to whom the Option may be
transferred by will or by the laws of descent and distribution in accordance
with Section 14(b) of the Plan, the word “Participant” shall be deemed to
include such person or persons. Except as otherwise provided in this Agreement
or the Plan, no assignment or transfer of the Option, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right in
this Agreement or the Plan whatsoever, but immediately upon such assignment or
transfer the Option shall be forfeited and become of no further effect.
11. Rights as Stockholder. The Participant or a Permitted Transferee of the
Option shall have no rights as a stockholder with respect to any shares of
Common Stock covered by the Option until the Participant becomes the holder of
record or the beneficial owner of such Common Stock, and no adjustment shall be
made for dividends or distributions or other rights in respect of such shares of
Common Stock for which the record date is prior to the date upon which the
Participant becomes the holder of record or the beneficial owner thereof.
12. Tax Withholding.
(a) Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Service Recipient, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient. The Participant further acknowledges that neither the Company
nor the Service Recipient (1) makes any representation or undertaking regarding
the treatment of any Tax-Related Item in connection with any aspect of the
Option, including, but not limited to, the grant, vesting, exercise, or
settlement of the Option, the subsequent sale of shares of Common Stock acquired
pursuant to such settlement and the receipt of any dividend or any dividend
equivalent; and (2) commits to or is under any obligation to structure the terms
of the grant or any aspect of the Option to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant is subject to Tax-Related Items in more than
one jurisdiction, the Participant acknowledges that the Company or the Service
Recipient (or former Service Recipient, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(b) Satisfaction of Withholding Obligations. Prior to any relevant taxable or
tax withholding event, as applicable, the Participant shall make adequate
arrangements satisfactory to the Company or the Service Recipient, as
appropriate, to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and the Service Recipient, or their respective agents, at
their
-7-

--------------------------------------------------------------------------------

discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by any of the means described in the Plan or by such other
means or method as the Committee in its sole discretion and without notice to
the Participant deems appropriate; provided, however, that, if the Participant
is subject to Section 16 of the Exchange Act, then the Participant may elect, in
advance of any tax withholding event, to satisfy the amount of all required
Tax-Related Items in respect of the Option in cash, and, in the absence of
Participant’s timely election, the Company will withhold shares of Common Stock
upon the relevant tax withholding event.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the maximum or another rate that is higher than the Participant's actual rate is
used, the Company or the Service Recipient may refund any over-withheld amount
to the Participant in cash (with no entitlement to the Common Stock equivalent),
or, if not refunded, the Participant may seek a refund from the local tax
authorities. If the obligation for Tax-Related Items is satisfied by withholding
shares of Common Stock, the Participant shall be deemed for tax purposes to have
been issued the full number of shares of Common Stock subject to the exercised
Option, notwithstanding that a portion of the shares of Common Stock is held
back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant shall pay to the Company or the Service Recipient any
amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Common Stock
or the proceeds of the sale of shares of Common Stock, if the Participant fails
to comply with the Participant’s obligations in connection with the Tax-Related
Items.
13. Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as provided in this Agreement; provided that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company’s General Counsel, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
14. No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the Option that are the subject of this Agreement shall be
construed as giving the Participant the right to be retained in the employ of,
or in any consulting relationship to, the Company or any of its Affiliates or
Subsidiaries. Further, the Company, or, if different, the Service Recipient, may
at any time dismiss the Participant or discontinue any consulting relationship,
free from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided in this Agreement.
15. Nature of Grant. In accepting the grant of the Option, the Participant
acknowledges, understands, and agrees that:

-8-

--------------------------------------------------------------------------------

(e) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan;
(f) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted in the past;
(g) all decisions with respect to future Options or other grants, if any, will
be at the sole discretion of the Company;
(h) neither the Option grant nor the Participant’s participation in the Plan
shall create any right to employment or be interpreted as forming an employment
or service contract with the Company, the Service Recipient or any Affiliate or
Subsidiary of the Company or interfere with the ability of the Company, the
Service Recipient or any Affiliate or Subsidiary of the Company, as applicable,
to terminate the Participant’s employment or service contract (if any), to the
extent otherwise permitted by law or any applicable agreement other than this
Agreement;
(i) unless otherwise agreed with the Company, none of the Option, the shares of
Common Stock subject to the Option, and the income and value of same is granted
as consideration for, or in connection with, the service the Participant may
provide as a director of the Company, the Service Recipient, or any Affiliate or
Subsidiary of the Company;
(j) the Participant is voluntarily participating in the Plan;
(k) none of the Option, the shares of Common Stock subject to the Option, and
the income and value of same is intended to replace any pension right or other
form of compensation;
(l) none of the Option, the shares of Common Stock subject to the Option, and
the income and value of same is part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, or end-of-service payments, any bonus,
holiday pay, long-service award, pension, or retirement or welfare benefit, or
any similar payment;
(m) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(n) no claim or entitlement to compensation or damages shall arise from any
forfeiture of the Option resulting from a Termination (for any reason
whatsoever, whether or not later found to be invalid or in breach of any
employment-related law in any jurisdiction applicable to the Participant’s
employment or the terms of the Participant’s employment agreement, if any), and,
in consideration of the grant of the Option to which the Participant is
otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company, the Service Recipient, or any of the Affiliates
or Subsidiaries of the Company, waives the Participant’s ability, if any, to
bring any such claim, and releases the Company, the Service Recipient, and the
Company’s Affiliates and Subsidiaries from any such claim; if, notwithstanding
anything to the contrary in the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;
(o) unless otherwise provided in the Plan or by the Company in its discretion,
neither the Option nor any benefit evidenced by this Agreement creates any
entitlement either (i) to have the Option or any such benefit transferred to or
assumed by another company or (ii) to be exchanged, cashed out, or substituted
for, in connection with any corporate transaction affecting the Common Stock;
and

-9-

--------------------------------------------------------------------------------

(p) the Participant acknowledges and agrees that none of the Company, the
Service Recipient, and any Affiliate or Subsidiary of the Company shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency, if any, and the United States Dollar that may affect the value of the
Option or of any amount due to the Participant pursuant to the settlement of the
Option or the subsequent sale of any share of Common Stock acquired upon
settlement.
16. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal and financial advisors
regarding the Participant’s participation in the Plan before taking any action
related to the Plan.
17. Data Privacy. The Participant hereby explicitly and without reservation
consents to the collection, use, and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Option grant material by and among, as applicable, the Service Recipient, the
Company and its other Affiliates or Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Service Recipient, the Company, and is
other Affiliates or Subsidiaries may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, email address, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
shares of Common Stock or directorships held in the Company, or details of all
Options or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested, or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering, and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other third-party administrator or stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration, and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipient of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the Company, Morgan Stanley Smith Barney LLC, and any
other possible recipient that may assist the Company (presently or in the
future) with implementing, administering, and managing the Plan to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the sole purpose of implementing, administering, and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer, and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendment to Data, or
refuse or withdraw the consents in this Section 17, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
Further, the Participant understands that the Participant is providing on a
purely voluntary basis the consents described in this Agreement. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s Employment or service with the Service
Recipient will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company may be
unable to grant Options
-10-

--------------------------------------------------------------------------------

or other awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.
The Participant understands that the Company may rely on a different legal basis
for the collection, processing and/or transfer of Data either now or in the
future and/or request the Participant to provide another data privacy consent.
If applicable and upon request of the Company or the Service Recipient, the
Participant agrees to provide an executed acknowledgment or data privacy consent
(or any other acknowledgments, agreements or consents) to the Company and/or the
Service Recipient that the Company and/or the Service Recipient may deem
necessary to obtain under the data privacy laws in the Participant’s country,
either now or in the future. The Participant understands that the Participant
may be unable to participate in the Plan if the Participant fails to execute any
such acknowledgment, agreement or consent requested by the Company and/or the
Service Recipient.
18. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and, to the extent permitted, assigns or other
Permitted Transferees of the parties to this Agreement.
19. Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any condition or right under, amend any term of, or alter, suspend,
discontinue, cancel, or terminate, this Agreement, prospectively or
retroactively (including after the Participant’s Termination); provided, that
any such waiver, amendment, alteration, suspension, discontinuance,
cancellation, or termination that would materially and adversely affect the
rights of the Participant under this Agreement shall not to that extent be
effective without the consent of the Participant. No waiver by either of the
parties hereto of their rights under this Agreement shall be deemed to
constitute a waiver with respect to any subsequent occurrence or transaction
under this Agreement unless such waiver specifically states that it is to be
construed as a continuing waiver.
20. Governing Law; Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the federal and state courts located in the State
of New Jersey, and hereby waive any objection to proceeding in such
jurisdiction, including any objection regarding an inconvenient forum.
21. Plan. The terms and conditions of the Plan are incorporated in this
Agreement by reference. In the event of a conflict or inconsistency between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the Plan shall govern and control.
22. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
23. Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the,
Option and on any share of
-11-

--------------------------------------------------------------------------------

Common Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreement or undertaking that may be
necessary to accomplish the foregoing.
24. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that the Participant may be subject to the insider trading restrictions and/or
market abuse laws of one or more countries that may affect the Participant’s
ability to accept, acquire, sell, or otherwise dispose of shares of Common
Stock, rights to shares of Common Stock (e.g., Options) or rights linked to the
value of shares of Common Stock under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before the Participant possessed inside information. Further, the
Participant could be prohibited from (i) disclosing the inside information to
any third party, which may include fellow employees and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restriction that may be imposed under any applicable Company securities trading
policy. The Participant acknowledges that Participant is responsible for
complying with any applicable restrictions and is encouraged to speak to
Participant’s personal legal advisor for further details regarding any insider
trading and/or market abuse laws applicable to the Participant.
25. Entire Agreement; Miscellaneous. This Agreement, the Grant Notice, and the
Plan constitute the entire understanding between the Participant and the Company
regarding the Option. This Agreement, the Grant Notice, and the Plan supersede
any prior agreements, commitments, or negotiations concerning the Option. The
headings used in this Agreement are for convenience only and shall not affect
its interpretation.
[Remainder of page intentionally left blank]
-12-